UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-6841



DAVID LEE JOHNSON,

                                           Petitioner - Appellant,

          versus


DAVID GARRAGHTY; JAMES S. GILMORE, III, Attor-
ney General of the State of Virginia,

                                          Respondents - Appellees.



                            No. 97-6975



DAVID LEE JOHNSON,

                                           Petitioner - Appellant,

          versus


DAVID GARRAGHTY; JAMES S. GILMORE, III, Attor-
ney General of the State of Virginia,

                                          Respondents - Appellees.



Appeals from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-97-504-2)
Submitted:   February 11, 1999         Decided:   February 25, 1999


Before ERVIN, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Lee Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     David Lee Johnson seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1998).   We have reviewed the record and the district

court’s order finding that his petition was untimely filed and find

no reversible error. Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court. See Johnson v. Garraghty, No. CA-97-504-2 (E.D. Va. May 30,

1997* & Dec. 17, 1998).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




     *
       Although the district court’s order is marked as “filed” on
May 29, 1997, the district court’s records show that it was entered
on the docket sheet on May 30, 1997. Pursuant to Rules 58 and
79k(a) of the Federal Rules of Civil Procedure, it is the date that
the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  3